Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 1/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging element” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136).
Regarding claim 1, Hyodo teaches An imaging apparatus comprising:
a lens unit (21) that includes at least one lens (para. 0019);
an imaging element that performs photoelectric conversion of an optical image of a subject captured by the lens (para. 0020);
a battery attachment part to which a battery is attached (Figs. 3, 7; para. 0019; battery box);
a display panel (3) on which an image or video is displayed (para. 0019);
a main substrate (14) that controls at least the lens unit (Figs. 2, 4; paras. 0019-0021; control lens motor 11 of lens barrel 21); and
an antenna substrate (11) having a communication function (Fig. 4; para. 0019),  and 
in a case where a direction orthogonal to the optical axis direction is defined as an arrangement direction, the main substrate, the lens, and the antenna substrate are arranged side by side or separately from each other in the arrangement direction (Figs. 2-4),
but fails to teach
wherein the lens unit, the battery attachment part, the imaging element, and the display panel are arranged side by side or separately from each other in an optical axis direction of the lens.
However, in the same field of endeavor Kikuchi teaches
wherein the lens unit (3), the battery attachment part (51b), the imaging element (22), and the display panel (19) are arranged side by side or separately from each other in an optical axis direction (L) of the lens (Fig. 5; paras. 0070-0072).


Regarding claim 2, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1. In addition, Hyodo teaches wherein the main substrate and the antenna substrate are disposed opposite to each other across the lens (Figs. 2-4).

Regarding claim 9, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1. In addition, Hyodo teaches wherein 
a housing is provided in which at least the lens unit, the imaging element, the main substrate, and the antenna substrate are disposed (Figs. 1-6), and 
the housing is formed in a frame shape (Figs. 1-6).

Regarding claim 14, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1. In addition, Hyodo teaches wherein operation parts (capacitor 22, strobe 5, motor 11) that are used to perform predetermined functions are disposed on both sides of the lens (21) in a direction orthogonal to both the optical axis direction and the arrangement direction (Figs. 4, 6).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136) as applied to claim 1 above, and further in view of Isaki et al (JP2002014402A).
Regarding claim 3, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1, but fails to teach
wherein a thickness direction of the main substrate is aligned with the arrangement direction.
However, in the same field of endeavor Isaki teaches
wherein a thickness direction of the main substrate (36) is aligned with the arrangement direction (Fig. 1; para. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Isaki in the combination of Hyodo and Kikuchi to have wherein a thickness direction of the main substrate is aligned with the arrangement direction for allowing more space in the optical axis direction to accommodate larger battery and/or better optical system yielding a predicted result.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in views of Kikuchi et al (US 20050227136) and Isaki et al (JP2002014402A) as applied to claim 3 above, and further in view of Kitamura (JP2003005267A).
Regarding claim 4, the combination of Hyodo, Kikuchi and Isaki teaches everything as claimed in claim 3, but fails to teach
wherein a plurality of the main substrates is arranged in the arrangement direction, and the plurality of main substrates is connected by a flexible printed wiring board.
However, in the same field of endeavor Kitamura teaches
wherein a plurality of the main substrates is arranged in the arrangement direction, and the plurality of main substrates is connected by a flexible printed wiring board (Figs. 3, 4; para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kitamura in the combination 

Regarding claim 5, the combination of Hyodo, Kikuchi, Isaki and Kitamura teaches everything as claimed in claim 4. In addition, Kitamura teaches
wherein a connection terminal (on substrates connecting to a flexible substrate) is disposed between the plurality of main substrates positioned to face each other (Figs. 3, 4; para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kitamura in the combination of Hyodo, Kikuchi, Isaki and Kitamura to have wherein a connection terminal is disposed between the plurality of main substrates positioned to face each other for connecting different function circuit boards together allowing the circuit boards to be foldable yielding a predicted result.

Regarding claim 6, the combination of Hyodo, Kikuchi, Isaki and Kitamura teaches everything as claimed in claim 5. In addition, Kitamura teaches
wherein a plurality of the connection terminals is disposed in a direction orthogonal to the arrangement direction (Figs. 3, 4; para. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kitamura in the combination of Hyodo, Kikuchi, Isaki and Kitamura to have wherein a plurality of the connection terminals is disposed in a direction orthogonal to the arrangement direction for arranging connection terminals of the circuit boards allowing the circuit boards to be foldable yielding a predicted result.

Regarding claim 7, the combination of Hyodo, Kikuchi, Isaki and Kitamura teaches everything as claimed in claim 5. In addition, Kitamura teaches wherein 
a case body (23) is provided in which the plurality of main substrates and a plurality of the connection terminals are disposed (Figs. 3-5; para. 0010), and 
a board terminal unit (23, 2) is formed as a result of disposing at least the plurality of main substrates and the plurality of connection terminals in the case body (Figs. 3-5; para. 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kitamura in the combination of Hyodo, Kikuchi, Isaki and Kitamura to have wherein a case body is provided in which the plurality of main substrates and a plurality of the connection terminals are disposed, and a board terminal unit is formed as a result of disposing at least the plurality of main substrates and the plurality of connection terminals in the case body for providing a substrate mounting frame and arranging connection terminals and the circuit boards within for retaining and protecting the foldable circuit boards yielding a predicted result.

Regarding claim 7, the combination of Hyodo, Kikuchi, Isaki and Kitamura teaches everything as claimed in claim 5. In addition, Kitamura (in a different interpretation) teaches wherein 
a case body (22, 24, 32) is provided in which the plurality of main substrates and a plurality of the connection terminals are disposed (Figs. 3-5; para. 0010), and 
a board terminal unit (31) is formed as a result of disposing at least the plurality of main substrates and the plurality of connection terminals in the case body (Figs. 3-5; para. 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kitamura in the combination 

Regarding claim 8, the combination of Hyodo, Kikuchi, Isaki and Kitamura teaches everything as claimed in claim 7. In addition, Hyodo teaches wherein an electrode terminal to which a terminal of the battery is connected is attached to the case body (Figs. 1-3; para. 0019; camera body’s battery box has electrode terminals attached and connecting to the battery’s terminals).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136) as applied to claim 1 above, and further in view of Inoue et al (JP2001298646A).
Regarding claim 10, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1, but fails to teach wherein 
the battery is formed in a substantially rectangular parallelepiped shape, with a size in a thickness direction smaller than a size in a length direction and a size in a width direction, and 
the battery is attached to the battery attachment part such that the thickness direction is aligned with the optical axis direction.
However, in the same field of endeavor Inoue teaches
wherein 

the battery is attached to the battery attachment part (71) such that the thickness direction is aligned with the optical axis direction (Figs. 4, 5; paras. 0013, 0022, 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Inoue in the combination of Hyodo and Kikuchi to have wherein the battery is formed in a substantially rectangular parallelepiped shape, with a size in a thickness direction smaller than a size in a length direction and a size in a width direction, and the battery is attached to the battery attachment part such that the thickness direction is aligned with the optical axis direction for using an improved battery with thin shape configuration and larger capacity yielding a predicted result.

Regarding claim 11, the combination of Hyodo, Kikuchi and Inoue teaches everything as claimed in claim 10. In addition, Inoue teaches wherein 
a housing is provided which has a battery insertion hole for insertion or removal of the battery (Figs. 4, 5; paras. 0013, 0022, 0029), and 
the battery is inserted into or removed from the battery insertion hole in the arrangement direction (Figs. 4, 5; paras. 0013, 0022, 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Inoue in the combination of Hyodo, Kikuchi and Inoue to have a housing is provided which has a battery insertion hole for insertion or removal of the battery, and the battery is inserted into or removed from the battery insertion hole in the arrangement direction for easily replacing another battery when needed yielding a predicted result.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136) as applied to claim 1 above, and further in view of Yamada (US 20080232780).
Regarding claim 12, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1, but fails to teach wherein 
a microphone through which a sound is input and a speaker that outputs a sound are provided, and 
the microphone and the speaker are disposed opposite to each other across the lens.
However, in the same field of endeavor Yamada teaches
a microphone (27) through which a sound is input and a speaker (28) that outputs a sound are provided (Fig. 2; para. 0046), and 
the microphone and the speaker are disposed opposite to each other across the lens (Fig. 2; para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yamada in the combination of Hyodo and Kikuchi to have a microphone through which a sound is input and a speaker that outputs a sound are provided, and the microphone and the speaker are disposed opposite to each other across the lens for recording sound and replaying the sound improving quality of image data yielding a predicted result.

Regarding claim 13, the combination of Hyodo, Kikuchi and Yamada teaches everything as claimed in claim 12. In addition, Yamada teaches wherein 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yamada in the combination of Hyodo, Kikuchi and Yamada to have the microphone and the speaker are disposed separately from each other in a direction orthogonal to both the optical axis direction and the arrangement direction for configuring optimized locations allowing sound to be clearly recorded and to be reproduced yielding a predicted result.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136) as applied to claim 1 above, and further in view of Shirai et al (JP2008014979A).
Regarding claim 15, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1, but fails to teach wherein 
a coupling part is formed to which a coupling protrusion of a tripod is coupled, and 
a center of gravity is located on a central axis of the coupling part.
However, in the same field of endeavor  Shirai teaches wherein 
a coupling part is formed to which a coupling protrusion of a tripod is coupled (para. 0030), and 
a center of gravity is located on a central axis of the coupling part (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Shirai in the combination of Hyodo and Kikuchi to have wherein a coupling part is formed to which a coupling protrusion of a tripod is coupled, and a center of gravity is located on a central axis of the coupling part for providing a tripod .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP20140123026A) in view of Kikuchi et al (US 20050227136) as applied to claim 1 above, and further in view of Kang et al (US 20160337562).
Regarding claim 16, the combination of Hyodo and Kikuchi teaches everything as claimed in claim 1, but fails to teach wherein 
wherein an imaging element having a size corresponding to 1/1.7 type or APS-C type is used as the imaging element.
However, in the same field of endeavor Kang teaches
wherein an imaging element having a size corresponding to 1/1.7 type or APS-C type is used as the imaging element (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kang in the combination of Hyodo and Kikuchi to have wherein an imaging element having a size corresponding to 1/1.7 type or APS-C type is used as the imaging element for providing one type of an imaging sensor so that a working product can be produced yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kurashima et al (US 20060170597): an antenna substrate in a flash device (Figs. 45, 46).
Sung et al (US 20140240581): an antenna substrate around a lens barrel.
Choi et al (US 20140063336): an antenna substrate mounted within a grip portion.
Yamaki (US 20060093340): an antenna substrate mounted at different locations: lens, flash…

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696